DETAILED ACTION
This is in response to the request for continued examination filed on September 7, 2022.

Status of Claims
Claims 1 – 6 are pending, of which claims 1, 3, and 5 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments to the claims and the explanation provided, the examiner withdraws the previous rejection to the claims under 35 USC 112.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki, U.S. Patent Application 2009/0150638 (hereinafter referred to as Kawasaki).

Referring to claim 1, Kawasaki discloses “A management device in an information processing system, the information processing system including a plurality of information processing devices and a plurality of storage devices” (Fig. 1 host information management server 3 in system including hosts 1 and storage devices 22), “the management device comprising: a memory; and a processor coupled to the memory” (Fig. 1 management server 3 includes CPU 31 and memory 32), “the processor being configured to execute a notification information creation processing that includes creating notification information, the notification information indicating, among the plurality of storage devices, an availability of each of one or more first storage devices for being used by workload operating in a first information processing device among the plurality of information processing devices, the availability of each of the one or more first storage devices being based on whether each of the one or more first storage devices has been used by the workload” ([0062] indications include the logical volume acquired, [0065] access path creation indication specifying the HSD information, host mode information, VOL ID, LUN and port ID. [0007] Further, changing an access path must be carried out in a state in which the access path targeted for this change is not being utilized. Therefore, it is preferable that the user check the utilization status of the access path targeted for change when changing the access path so that the access path change can be carried out normally. [0042] and [0087] when access path change is being carried out, determining whether a path is being used to access a logical volume and changing the path after this access ends.  [0053] The AP run status management table 32A is for managing the run status (the state of access to a logical VOL 22 used by an AP 121) of the relevant AP 121 for each AP 121 running on the host 1), and “execute a notification processing that includes transmitting the notification information to the first information processing device, the notification information being configured to cause the first information processing device to perform logical connection to each of the one or more first storage devices in order of the availability according to the notification information” (Fig. 7 indication to host s107, [0066] access path creation indication creates a path from host 1 to logical VOL 22. [0007] Further, changing an access path must be carried out in a state in which the access path targeted for this change is not being utilized. Therefore, it is preferable that the user check the utilization status of the access path targeted for change when changing the access path so that the access path change can be carried out normally. [0042] and [0087] when access path change is being carried out, determining whether a path is being used to access a logical volume and changing the path after this access ends.  [0053] The AP run status management table 32A is for managing the run status (the state of access to a logical VOL 22 used by an AP 121) of the relevant AP 121 for each AP 121 running on the host 1).

Referring to claim 3, claim 1 recites the corresponding limitations as that of claim 3.  Therefore, the rejection of claim 1 applies to claim 3. 

Referring to claim 5, claim 1 recites the corresponding limitations as that of claim 5.  Therefore, the rejection of claim 1 applies to claim 5. 
	Further, Kawasaki discloses “A non-transitory computer-readable storage medium for storing a management program which causes a processor of a management device in an information processing system including a plurality of information processing devices and a plurality of storage devices, to perform processing” of claim 1 ([0028] program on a recording medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Fujibayashi et al., U.S. Patent Application 2004/0158656 (hereinafter referred to as Fujibayashi).

As per claim 2, Kawasaki discloses “the processor is further configured to execute a workload management processing that includes transmitting, to the first information processing device, an instruction for workload processing associated with the one or more first storage devices” ([0090] switch the access path).
Kawasaki does not appear to explicitly disclose “wherein the notification information creation processing is configured to create the notification information by extracting the plurality of storage devices that has been connected to the first information processing device, the extracting of the plurality of storage devices being performed based on history information of the plurality of storage devices and the first information processing device used in the workload processing which is obtained based on the instruction from the workload management processing.”
However, Fujibayashi discloses another SAN storage system “wherein the notification information creation processing is configured to create the notification information by extracting the plurality of storage devices that has been connected to the first information processing device, the extracting of the plurality of storage devices being performed based on history information of the plurality of storage devices and the first information processing device used in the workload processing which is obtained based on the instruction from the workload management processing” (Fig. 7 history of connections and accesses to storage devices, and [0048] “how the logical volume is allocated to the host computer” “can be seen by referring the logical volume table by all the host computers”).
Kawasaki and Fujibayashi are analogous art because they are from the same field of endeavor, which is networked storage devices and their connections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kawasaki and Fujibayashi before him or her, to modify the teachings of Kawasaki to include the teachings of Fujibayashi so that a history of connections is used to create notification information to send to a host.
The motivation for doing so would have been to provide a means for notifying a host of connections in order to improve access (as stated by Fujibayashi at [0008]).
Therefore, it would have been obvious to combine Fujibayashi with Kawasaki to obtain the invention as specified in the instant claim.

Note, claim 4 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 4.

Note, claim 6 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 6.

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.
Applicant argues, on page 6 that, each independent claim recites
"the availability of each of the one or more first storage devices being based on
whether each of the one or more first storage devices has been used by the
workload." As explained below, at least this feature of claims 1, 3, and 5
distinguishes over Kawasaki.
The Office Action asserts on page 4 that Kawasaki discloses availability in
paragraph [0065]. Assuming arguendo that Kawasaki discloses this feature,
Kawasaki does not appear to disclose availability as claimed.
Kawasaki does not appear to disclose "the availability of each of the one or
more first storage devices being based on whether each of the one or more first
storage devices has been used by the workload." Thus, at least the noted feature
distinguishes over Kawasaki.
Anticipation requires the presence in a single prior art reference disclosure of
each and every element of the claimed invention, arranged as in the claim. In view of the distinction of claims 1, 3, and 5 noted above, at least one claimed element is not present in Kawasaki. Thus, Kawasaki does not anticipate claims 1, 3, and 5.

The examiner disagrees.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For example, the previous Office Action recites Kawasaki as teaching the previous limitations.  Specifically, the rejection cites Kawasaki as teaching: 
([0065] access path creation indication specifying the HSD information, host mode information, VOL ID, LUN and port ID. [0007] Further, changing an access path must be carried out in a state in which the access path targeted for this change is not being utilized. Therefore, it is preferable that the user check the utilization status of the access path targeted for change when changing the access path so that the access path change can be carried out normally. [0042] and [0087] when access path change is being carried out, determining whether a path is being used to access a logical volume and changing the path after this access ends.  [0053] The AP run status management table 32A is for managing the run status (the state of access to a logical VOL 22 used by an AP 121) of the relevant AP 121 for each AP 121 running on the host 1), and (Fig. 7 indication to host s107, [0066] access path creation indication creates a path from host 1 to logical VOL 22).
	These citations show indications being sent, wherein the indications include the logical volume acquired (as further shown in [0062]).  As above, [0042] and [0087] teach determining whether a path is being used to access a logical volume.  Further, [0053] teaches managing the state of access to a logical volume.  
Applicant now amends to clarify ‘availability’ by adding limitations stating "the availability of each of the one or more first storage devices being based on whether each of the one or more first storage devices has been used by the workload."  Applicant merely argues that Kawasaki does not teach such a limitation.  The examiner disagrees.  As above, determining whether a logical volume is being accessed is taught by Kawasaki.  As such, without a clear explanation of novelty, this argument is found to be not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications 20070226447, 20090282209, and 20120054462 with Patents 7574577, 8069331, and 8347060 teach a management server for managing a storage apparatus and a host computer, allocating dynamic logical volumes; a management unit for managing the storage extent recognized as being currently used by the file system among the storage extents allocated to the dynamic logical volume by the allocation unit; and a release unit for releasing the storage extent that is not being managed by the management unit from the dynamic logical volume.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184